The distributees pleaded that in the settlement of the administration accounts of the estate of William Farmer, deceased, the administrator had been credited with the amount of the complainant's judgment at law against him, and that the residue only of their intestate's estate had been distributed among them (costs and charges deducted). And some of the distributees in their answer insisted that by the finding of the jury it appeared that when complainant recovered his judgment against the administrator there were assets sufficient in the administrator's hands to discharge said judgment, and that he gave security for his administration; that complainant's remedy, if he were entitled to any, was against the administrator and his securities.
The Court of Equity for Johnston County, upon hearing the bill, answers, pleas, etc., decreed that the defendants should pay *Page 210 
to complainant £ 281 19s. 4d., and that each party should pay his own costs. From this decree the defendants appealed to this Court.
It may be well doubted whether the complainant has any remedy to recover this debt, since the execution (293)   has been returned "Satisfied." When property is sold under execution, whether real or personal, there is no warranty of title, either express or implied, attached to such sale, independent of Laws 1807, ch. 4. There is no compulsion on any one to purchase; but he who pleases to purchase incurs the risk of purchasing a bad title. If a stranger had purchased in the present instance, could he have recovered his money back upon finding he had purchased a bad title? And can it make any difference that the purchaser was the plaintiff in the execution? He had the liberty of bidding, but when he purchased he stood in the same situation with a stranger. He was creditor and purchaser both; in which of these capacities does he come into the court? As creditor, it is said. Suppose, then, that a stranger had purchased and paid the money through the sheriff to the plaintiff: the plaintiff would have no claim either at law or in equity; his claim would be satisfied, and he would rest satisfied, but the purchaser would not; and it is in that character that the complainant now stands in this Court.
It seems to be an established principle that no man shall be compelled to become the debtor of another, except in cases of bills of exchange, paid when protested, for the honor of the drawer (1 Term, 20; 1 H. Bl., 83, 91; 3 Esp., 112), and cases of implied assumpsits do not contradict the rule. If one person pay the debt of another, merely because he chooses to do it, he cannot recover the amount so paid from the debtor. Nor is the case different if he voluntarily purchase a bad title at a sheriff's sale, and thereby discharges it. The law in such (294)   case will not imply an assumpsit. There is no privity of contract between the parties. For these reasons the complainant is not entitled to the relief he asks.
But if complainant be entitled to recover, who ought to pay the debt? In common cases the administrator ought to pay; but if he has delivered the property over to the next of kin, or if, as in the present case, he has delivered over part and wasted part, so as not to be able to pay the debt, the property may be followed into the hands of the next of kin, although the *Page 211 
administrator has wasted more of the assets than the debts amount to. But in the present case the administrator stands upon very different grounds. He had a demand at law, and at law that demand has been satisfied, and he comes into the court to ask a favor. The equity of his request must be examined, as well as the equity of the defendant's objections. What are they? They state that this amount was paid to or left in the hands of the administrator, for the purpose of paying this debt. As to them, then, it is paid; the administrator was the proper person to receive it from them, and they have fully paid it, although the complainant never received it. We are then led to inquire who was in fault? and the answer is, the administrator, and he is insolvent. The next question is, Ought not his securities to pay it? They undertook for his faithful administration of the estate, in which he has failed, and of course it would seem that they are answerable. But it is said that they are exonerated at law, and that equity will exonerate them. Admitting that to be the case, it has been brought about by the conduct of the complainant himself, by bidding at the sheriff's sale, and having his execution returned "Satisfied." And if he by that means has put it out of his power to receive his debt from them, others ought not to be liable on that account. The defendants have equal equity with the complainant, and this Court can give no relief. The bill must be dismissed.
(295)